United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        July 3, 2003

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 02-11152
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

                            ARLENE ACOSTA CUNA,


                                                      Defendant-Appellant.

                           --------------------
              Appeal from the United States District Court
                   for the Northern District of Texas
                         USDC No. 3:02-CR-73-1-M
                           --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Arlene Acosta Cuna appeals from her sentence for escape from

the custody of the Bureau of Prisons in violation of 18 U.S.C. §

751(a) and 18 U.S.C. § 4082.       Cuna argues that the district court

erred    in   determining   that   her   conviction   for   escape    from    a

community detention center was a crime of violence pursuant to

U.S.S.G. § 4B1.2(a).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-11152
                                  -2-

     Cuna’s   knowing   escape   from   a   community   detention   center

constitutes a crime of violence within the meaning of the career

offender guideline.     United States v. Ruiz, 180 F.3d 675, 677 (5th

Cir. 1999).   Therefore, Cuna’s appeal lacks merit.

     AFFIRMED.